DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Comments
The substitute specification of October 30, 2019 has been ENTERED.  Mentions of the specification in this office action refer to the substitute specification.

The drawings of October 2, 2019 are hereby accepted as FORMAL.

Please note that any mention of line numbers in claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Objection to the Specification
The text of 37 CFR 1.52(b)(6) is as follows:
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.”  (Bold added).
The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.52(b)(6) in that the paragraph numbering throughout the specification is not, “at least four numerals.”  This objection may be overcome be: (1) amending the paragraph number to comply with the cited rule, or, (2) cancelling the paragraph numbering.  Correction is hereby required.
The specification is hereby further objected to under 37 CFR 1.71(a) in that each use of the text, “trans impedance” is not “clear.”  These uses are at the following places in the specification: on page 47, paragraph [278] at lines 1 and 4; on page 47, paragraph [279] at lines 1, 2, and 3; on page 48, paragraph [280] at line 1; and, on page 55, paragraph [314] at line 1 and bridging lines 3-4.  In each use, if “transimpedance” is meant, then the uses in the specification must be amended to overcome this objection.  Otherwise, remarks must be offered to explain what is meant in context.  It is noted that prefixed may not stand alone in text.  Please note the entries for TRANSIMPEDANCE and for TRANSIMPEDANCE AMPLIFIER from “A Dictionary of Electronics and Electrical Engineering,” fifth edition, with this office action, in each of which TRANSIMPEDANCE is a single word.  Correction is hereby required.
Comment on the Specification
On line 4 of page 1 of the specification, the use of the word, “Korean” is ambiguous in context as to whether it refers to the Republic of Korea or to the Democratic People’s Republic of Korea.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 7 of independent claim 1, the phrase, “activate some pixel” is indefinite and unclear in context as to whether it means: (1) activate some particular pixel; or, (2) activate some plurality of pixels, but contains a typographical error.
On line 13 of independent claim 11, the phrase, “activate some pixel” is indefinite and unclear in context as to whether it means: (1) activate some particular pixel; or, (2) activate some plurality of pixels, but contains a typographical error.
On line 10 of independent claim 1, “the activated pixels” lacks antecedent basis in that there is no earlier mention of “activated pixels” in the claim.
On line 16 of independent claim 11, “the activated pixels” lacks antecedent basis in that there is no earlier mention of “activated pixels” in the claim.
Bridging lines 2-3 of dependent claim 2, “the activated pixels” lacks antecedent basis in that there is no earlier mention of “activated pixels” in either dependent claim 2 or in independent claim 1.
Bridging lines 3-4 of dependent claim 12, “the activated pixels” lacks antecedent basis in that there is no earlier mention of “activated pixels” in either dependent claim 12 or in independent claim 11.
On lines 2 and 4 of dependent claim 2, the uses of the text, “trans impedance” is unclear in context as to what the word, “trans” is and as to how it modifies the word, “impedance.”  If this is a typographical error of the word, “transimpedance,” the these uses must be corrected.  Please note the entries for TRANSIMPEDANCE and for TRANSIMPEDANCE AMPLIFIER from “A Dictionary of Electronics and Electrical Engineering,” fifth edition, with this office action, in each of which TRANSIMPEDANCE is a single word.
On lines 3 and 5 of dependent claim 12, the uses of the text, “trans impedance” is unclear in context as to what the word, “trans” is and as to how it modifies the word, “impedance.”  If this is a typographical error of the word, “transimpedance,” the these uses must be corrected.  Please note the entries for TRANSIMPEDANCE and for TRANSIMPEDANCE AMPLIFIER from “A Dictionary of Electronics and Electrical Engineering,” fifth edition, with this office action, in each of which TRANSIMPEDANCE is a single word.
The term “low” in claim 6 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of powers would be “low”?
The term “low” in claim 7 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of powers would be “low”?
The term “low” in claim 16 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of powers would be “low”?
The term “low” in claim 17 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of powers would be “low”?
The term “high” in claim 6 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of powers would be “high”?
The term “high” in claim 7 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of powers would be “high”?
The term “high” in claim 16 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of powers would be “high”?
The term “high” in claim 17 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of powers would be “high”?
The term “short” in claim 8 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of distances would be “short”?
The term “short” in claim 9 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of distances would be “short”?
The term “short” in claim 18 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of distances would be “short”?
The term “short” in claim 19 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of distances would be “short”?
The term “long” in claim 8 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of distances would be “long”?
The term “long” in claim 9 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of distances would be “long”?
The term “long” in claim 18 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of distances would be “long”?
The term “long” in claim 19 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What range of distances would be “long”?
On line 6 of dependent claim 3, the use of the term “magnitude” is indefinite and unclear in context as to what parameter of the “received signal” is in view (amplitude, intensity, power, etc.).
On line 6 of dependent claim 13, the use of the term “magnitude” is indefinite and unclear in context as to what parameter of the “received signal” is in view (amplitude, intensity, power, etc.).
On line 5 of dependent claim 9, “the column activated,” being singular, lacks clear antecedent basis in that earlier mentions of “columns activated” are plural.  Substantially the same lack of clear antecedent basis occurs with “the column activated” on line 4 of dependent claim 19.
Each of dependent claims 2-10 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 12-20 is unclear, at least, in that it depends ultimately from unclear, independent claim 11.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niclass et al (US 2017/0176579 A1), hereinafter Niclass et al (‘579).
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A lidar system, comprising: a light emitter configured to include a light source generating a laser beam and a scanner moving the laser beam from the light source to scan an object with the laser beam; a receiving sensor configured to include a plurality of pixels converting a received signal of light received from the object into an electrical signal; and a sensor controller configured to synchronize the scanner with the receiving sensor and activate some pixel of the receiving sensor corresponding to a scan 
With respect to independent claim 1 as newly-amended, Niclass et al (‘579) plainly discloses, “A lidar system” (line 1), noting, for example, paragraph [0002], as well as, paragraph [0028] at lines 1-5.
The claim 1, “light emitter configured to include a light source generating a laser beam” (line 2) is met in Niclass et al (‘579) by the “laser light source 20, comprising one or more pulsed lasers,” noting, for example, paragraph [0045] at lines 2-4.
The claim 1, “scanner moving the laser beam from the light source to scan an object with the laser beam” (lines 2-3) is met in Niclass et al (‘579) by the “beam-steering device 24, forming and scanning illumination spots 26 over the target scene,” noting, for example, paragraph [0045] at lines 5-6.
The claim 1, “receiving sensor configured to include a plurality of pixels converting a received signal of light received from the object into an electrical signal” (lines 4-5) is met in Niclass et al (‘579) by the “two-dimensional detector array 28,” noting, for example, paragraph [0045] at lines 12-14, and paragraph [0053] at lines 1-4.
The claim 1, “sensor controller configured to synchronize the scanner with the receiving sensor and activate some pixel of the receiving sensor corresponding to a scan 
The claim 1 limitations, “wherein the laser beam is converted into the electrical signal by the activated pixels” (lines 9-10) is met in Niclass et al (‘579), noting, paragraph [0030] at lines 10-14; paragraph [0047] at lines 11-13; paragraph [0053] at lines 1-4; and, paragraph [0055] at lines 1-5.
In that each and every claimed feature in independent claim 1 as amended is plainly disclosed in Niclass et al (‘579), independent claim 1 as amended is anticipated by Niclass et al (‘579).
The text of dependent claim 8 as amended is as follows:
“8. (Currently Amended) The lidar system of claim 1, wherein the pixels of the receiving sensor are arranged in a matrix form in which a plurality of row lines and a plurality of column lines intersect with each other, and wherein the sensor controller the scan angle of a for the scan angle of a 
As for the further limitations of dependent claim 8, the claim limitations, “wherein the pixels of the receiving sensor are arranged in a matrix form in which a plurality of row lines and a plurality of column lines intersect with each other” are met by Niclass et al (‘579) in disclosing a matrix arrangement of rows and columns of sensor elements, noting, for example, paragraph [0050] at lines 1-5; paragraph [0077] at lines 3-7; and, Figures 2 and 4.
The claim 8 further limitations, “wherein the sensor controller the scan angle of a for the scan angle of a .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niclass et al (‘579).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of lidar systems.
Looking to the further limitations of dependent claim 9, the logic for the limitations of the first “wherein …” clause (lines 1-4) is substantially the same as with respect to dependent claim 8, except for the part of the limitations relating to the “number of columns.”  That is to say, the further limitations of dependent claim 9 in the first “wherein …” clause are substantially-met by Niclass et al (‘579) as applied above to dependent claim 8.  In addition, it would have been obvious to one of ordinary skill-in-the-art that the claim 8 reducing of the number of pixels activated could be implemented by reducing the number of columns of pixels activated by tailoring the shape of the activated sensors of the array to the area of interest for the advantage of “maximizing sensitivity of array 28,” as taught by Niclass et al (‘579) in paragraph [0055].
As for the second claim 9 “wherein …” clause of “wherein the column activated in the receiving sensor are shifted depending on the scan angle of the laser beam” (lines 5-6), it would have been obvious to one of ordinary skill-in-the-art in tracking a target with an array that the activated column of sensor elements would be “shifted” based on the change in angle to the target being tracked.
With respect to the further limitations of dependent claim 10, the logic is along the same lines as in the rejection of claim 9, if the number of columns decreases for short distances to targets, it would have been obvious to one of ordinary skill-in-the-art that the number of columns would increase for long distances to targets.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niclass et al (‘579) in view of Laddha et al (US 2018/0348374 A1), hereinafter Laddha et al (‘374).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of lidar systems.
The text of independent claim 11 as newly-amended is as follows:
“11. (Currently Amended) An autonomous driving system, comprising: a lidar system configured to irradiate a laser beam to an outside of a vehicle to detect an object outside the vehicle; and an autonomous driving device configured to receive sensor data received from the lidar system to control based on a sensed object, wherein the lidar system includes: a light emitter configured to include a light source generating a laser beam and a scanner moving the laser beam from the light source to scan an object with the laser beam; a receiving sensor configured to include a plurality of pixels converting a received signal of light received from the object into an electrical signal; and a sensor controller configured to synchronize the scanner with the receiving sensor and activate some pixel of the receiving sensor corresponding to a scan 
Looking, first, to independent claim 11 as newly-amended, Niclass et al (‘579) discloses, “a lidar system configured to irradiate [sic] a laser beam” (line 2), noting, for example, paragraph [0007] at lines 2-4; however, Niclass et al (‘579) does not disclose the limitation, “to an outside of a vehicle to detect an object outside the vehicle” (lines 2-3).  
Laddha et al (‘374) teaches the use of a lidar system in an autonomous vehicle to radiate a laser beam, “to an outside of a vehicle to detect an object outside the vehicle,” noting, for example, paragraph [0021] at lines 1-5, and, paragraph [0022] at lines 1-4, for the advantages of “improved passenger safety and vehicle efficiency” (paragraph [0021] at lines 29-30), as well as, of “safer and smoother automated control of vehicle systems and improved overall performance of autonomous vehicles” (paragraph [0042] at lines 23-26).
It would have been obvious to one of ordinary skill-in-the-art to provide the Niclass et al (‘579) lidar system in an autonomous vehicle to radiate “a laser beam to an outside of a vehicle to detect an object outside the vehicle” as taught by Laddha et al (‘374) for the advantages taught by Laddha et al (‘374).
The claim 11 limitations, “wherein the lidar system includes: a light emitter configured to include a light source generating a laser beam and a scanner moving the laser beam from the light source to scan an object with the laser beam; a receiving sensor configured to include a plurality of pixels converting a received signal of light received from the object into an electrical signal; and a sensor controller configured to synchronize the scanner with the receiving sensor and activate some pixel of the receiving sensor corresponding to a scan , wherein 
The claim 11, “autonomous driving device configured to receive sensor data received from the lidar system to control based on a sensed object” (lines 4-6) is met by the combination of Niclass et al (‘579) in view of Laddha et al (‘374) as set forth above, noting in Laddha et al (‘374), for example, “vehicle computing system 106” and “vehicle controls 108” as illustrated in drawing Figure 1, and, corresponding text in paragraph [0045] at lines 6-19.
Since each and every claimed features set forth in independent claim 11 as newly-amended is present in the applied combination of Niclass et al (‘579) in view of Laddha et al (‘374) as set forth above, independent claim 11 is obvious over the applied combination of Niclass et al (‘579) in view of Laddha et al (‘374).
As for the further limitations set forth in dependent claim 18, the limitations on lines 1-3 are met by Niclass et al (‘579) of the applied combination in disclosing a matrix arrangement of rows and columns of sensor elements, noting, for example, paragraph [0050] at lines 1-5; paragraph [0077] at lines 3-7; and, Figures 2 and 4.  In addition, the further limitations on lines 4-8 of claim 18 are met by Niclass et al (‘579) of the applied combination, noting, for example, paragraph [0082] at lines 10-16.
The remarks with respect to the further limitations of dependent claim 19 are substantially those made above in section 15 of the office action with respect to dependent claim 9, so the further limitations of dependent claim 19 are met by the applied combination of Niclass et al (‘579) in view of Laddha et al (‘374) as set forth above.
The remarks with respect to the further limitations of dependent claim 20 are substantially those made above in section 15 of the office action with respect to dependent claim 10, so the further limitations of dependent claim 20 are met by the applied combination of Niclass et al (‘579) in view of Laddha et al (‘374) as set forth above.

Potentially-Allowable Subject Matter
Claims 2-7 and 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art of record discloses in combination the claimed features in dependent claim 3, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Dependent claim 4-7 depend ultimately from dependent claim 3.
None of the prior art of record discloses in combination the claimed features in dependent claim 13, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Dependent claim 14-17 depend ultimately from dependent claim 13.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Retterath et al (‘399) is of general interest for showing an array-based lidar.
Each of Rezk et al (‘508) and Beuschel et al (‘660) is of general interest for showing a lidar using a focal plane array.
Each of Okura et al (‘888) and Okamoto (‘869) is of general interest for showing an imaging device in which the imaging pixels are in rows and columns.
Morcom (‘344) is of general interest for the disclosure relating to the use of a transimpedance amplifier in an imaging system, noting, for example, column 7, lines 9-19.
Stettner et al (‘113) is of general interest for showing a lidar system used in controlling a vehicle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648